DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/17/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the disclosure of (US 4,870,856) to Sharp (hereinafter Sharp) in view of (US 2,023,199) to Harvey (hereinafter Harvey). 
Sharpe is directed toward pipe devices for transport and separation of fluids.  Sharp discloses at (C2, L60) that pipelines associated with gas storage tanks are disclosed.  Sharp discloses at (C3, L1-20) that piping allow passage of fluids and venting of gasses into and out of the storage tank.  Sharp discloses at (C4, L35-55) that Fig 5 a 4 way pipe connector has a first and second pipe having opposing holes adjacent to each other and at a 90 degree angle that are pipes of different diameters.  Sharp discloses at (C2, L65) that the pipeline can store and deliver solid chemicals such as gasoline.  Sharp discloses the device, but is silent regarding a second pipe to contain dissolved particles. 
Harvey is directed toward piping and storage tanks.   Sharp and Harvey are both directed toward piping and storage tanks and therefore are analogous art.  Harvey teaches at page 2, column 1, lines 1-30 that liquid ammonia is piped to solid waste that precipitates and separates solids that are separated.     Harvey teaches in Fig 2 that a 4 way pipe of different diameters intersects with opening and solids are separated off to a storage device.  One would be motivated to separate solid mater dissolved from mixing.  
It would have been obvious to one skilled in the art at the time of filing based on the disclosure of Sharp in view of the teachings of Harvey that forms a prime facie case of obviousness for claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766